IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PENSACOLA BEACH, INC.,              NOT FINAL UNTIL TIME EXPIRES TO
AND DAVID A BRANNEN,                FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,
                                    CASE NO. 1D17-0714
v.

AMERICAN FIDELITY LIFE
INSURANCE COMPANY,
PENSACOLA BEACH, L.L.C.,
AND SANTA ROSA ISLAND
AUTHORITY,

      Appellees.

_____________________________/

Opinion filed July 20, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Robert O. Beasley, Phillip A. Pugh, and DeWitt D. Clark of Litvak Beasley Wilson
& Ball, LLP, Pensacola, for Appellants.

Linda A. Hoffman and Robert S. Rushing of Carver, Darden, Koretzky, Tessier,
Finn, Blossman & Areaux, LLC, Pensacola, for Appellees.




PER CURIAM.

      The Court has determined that the Partial Final Judgment in Favor of

American Fidelity Life Insurance Company, Santa Rosa Island Authority, and
Michael J. Stebbins is not one that disposes of the entire case as to any party or

disposes of a separate and distinct cause of action that is not interdependent with

other pleaded claims. Fla. R. App. P. 9.110(k). Therefore, the order does not

constitute a partial final judgment subject to immediate review pursuant to Florida

Rule of Appellate Procedure 9.110(k).

      The Court declines to grant appellant’s request to review the Order Denying

Motion to Stay Proceedings and the Order Imposing Sanctions and Striking

Pleadings of Pensacola Beach, Inc., and David A. Brannen by petition for writ of

certiorari because the Court’s jurisdiction to do so was not invoked in a timely

manner. In order to invoke the Court’s certiorari jurisdiction, a petition must be

filed within thirty days of rendition of the order to be reviewed. Fla. R. App. P.

9.100(c)(1). The two orders of which appellant seeks certiorari review were

rendered on January 8, 2017. The notice of appeal was filed on February 8, 2017,

the thirty-first day following rendition.

      The appeal is dismissed for lack of jurisdiction.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.




                                            2